Name: Commission Regulation (EEC) No 3244/80 of 15 December 1980 fixing an additional rate for determining the quantities of alcohol to be delivered for compulsory distillation for the 1980/81 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 341 / 16 Official Journal of the European Communities 16. 12 . 80 COMMISSION REGULATION (EEC) No 3244/80 of 15 December 1980 fixing an additional rate for determining the quantities of alcohol to be delivered for compulsory distillation for the 1980/81 wine-growing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the distillation of wines subject to the increased alcohol content should be carried out in accordance with Council Regulation (EEC) No 343/79 of 5 February 1979 laying down general rules governing certain distillation operations in the wine sector (4), as amended by Regulation (EEC) No 1709/79 (5 ) ; whereas Articles 1 ( 1 ) and 5 thereof require time limits to be fixed for the submission of applications for approval of distillation contracts, for the approval by the intervention agencies and for the distillation operations ; whereas under Article 2 thereof the aid should be fixed at a level such as will enable the products obtained to be disposed of ; Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ! ), as last amended by Regulation (EEC) No 2930/80 (2), and in particular Articles 40 (5) and 65 thereof, Whereas certain additional particulars to be contained in distillation contracts need to be specified ; Whereas Article 40 ( 1 ) of Regulation (EEC) No 337/79 permits an increase in the maximum alcohol content of products delivered for compulsory distillation pursuant to Article 39 thereof ; whereas any such increase depends on data contained in a forward esti ­ mate ; Whereas the method of payment of aid set out in Article 4 of Regulation (EEC) No 343/79 provides that the aid is to be paid to the producer in two instal ­ ments ; whereas a time limit should be fixed for the payment of the second instalment, so as to enable the producer to receive the total amount of the aid within a reasonable period ; whereas, therefore, it should be provided that payment must be made not more than 30 days after distillation ; Whereas the forward estimate shows that the quanti ­ ties available exceed normal requirements for the current wine-growing year ; whereas the said Article 40 ( 1 ) should therefore be applied ; Whereas the amount of the increase must depend on the amount of the quantities available surplus to requirements ; whereas, with respect to the table wines, the present situation of the wine market requires that the increase be adjusted in accordance with the third subparagraph of Article 40 ( 1 ) so that distillation operations apply mainly to wine of lower quality ; Whereas technical conditions must be laid down for the approval of distillers ; whereas provision should be made for withdrawing approval from distillers if they do not fulfil their obligations, except in cases of force majeure or unavoidable accident ; Whereas both the intervention agencies referred to in Article 8 of Regulation (EEC) No 343/79 and the Commission should be informed of the progress of distillation operations and should in particular be informed of the quantities of table wine distilled and the quantities of alcohol obtained ; Whereas Article 3 of Commission Regulation (EEC) No 2254/80 of 28 August 1980 laying down, for the wine-growing year 1980 /81 , detailed rules for the distillation of the by-products of wine-making (3), has already fixed the alcoholic strengths to be taken into consideration for the 1980/ 81 wine-growing year for the purpose of determining the volume of alcohol contained in products to be delivered for distillation pursuant to Article 39 (2) of Regulation (EEC) No 337/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , (!) OJ No L 54, 5 . 3 . 1979 , p. 1 . ( 2 ) OJ No L 305, 14 . 11 . 1980 , p. 1 . ( 3 ) OJ No L 227, 29 . 8 . 1980 , p. 15 . (4) OJ No L 54, 5 . 3 . 1979 , p. 64 . (5 ) OJ No L 198 , 4 . 8 . 1979 , p. 3 . 16 . 12. 80 Official Journal of the European Communities No L 341 / 17  0-58 ECU per % vol per hectolitre if the wine is processed into a product referred to in the first indent of Article 2 (3 ) thereof,  0-50 ECU per % vol per hectolitre if the wine is processed into a product referred to in the second indent of Article 2 (3) thereof. 3 . Payments due under Article 4 (2) and (3) of Regu ­ lation (EEC) No 343/79 shall be made not later than 30 days after the requisite conditions have been met. 4 . Where Article 4 (5) of Regulation (EEC) No 343/79 applies, payment of the minimum buying-in price shall be made not later than 30 days after the total quantity of wine specified in the contract has entered the distillery. 5 . Where Article 4 (6) of Regulation (EEC) No 343/79 applies, payment of the minimum buying-in price shall be made not later than 30 days after the total quantity of wine specified in the contract has been distilled . Where the competent intervention agency of a Member State has not decided to make general use of the facility provided for in the said Article 4 (6), the distiller may make use of it only after he has obtained the agreement of the producer. HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1980/81 wine-growing year the addi ­ tional rate referred to in the second subparagraph of Article 40 ( 1 ) of Regulation (EEC) No 337/79 shall be 2 % . 2 . The adjusted additional rate referred to in the third subparagraph of Article 40 ( 1 ) of Regulation (EEC) No 337/79 , applicable to each producer concerned in respect of his own production , appears in the Annex hereto . 3 . The distillation of wine subject to an increased alcohol content in accordance with paragraph 1 shall take place in accordance with Regulation (EEC) No 343 /79 and with this Regulation . Article 2 1 . Applications for approval of the contracts referred to in Article 1 of Regulation (EEC) No 343/79 shall be submitted by 31 May 1981 . 2 . The intervention agency referred to in Article 8 of Regulation (EEC) No 343 /79 shall not later than 15 days after the receipt of the application for approval of a contract and in any case not later than 15 June 1981 , notify the Contracting Parties of the outcome of the approval procedure . 3 . The distillation operations shall be carried out before 31 August 1981 . Article 3 1 . The contracts referred to in Article 1 of Regula ­ tion (EEC) No 343/79 shall specify : (a) the quantity of wine and the total quantity of alcohol contained therein ; (b) the name and address of the producer ; (c) the place of storage of the wine ; (d) the name of the distiller or the business name of the distillery ; (e) the address of the distillery . 2 . 'Distiller' shall mean the party for whom distilla ­ tion is carried out . Article 4 1 . The buying-in price as defined in Article 40 (3 ) of Regulation (EEC) No 337/79 shall be 1-26 ECU per % vol per hectolitre . 2 . The amount of the aid provided for in Article 2 of Regulation (EEC) No 343/79 shall be : Article 5 1 . To be approved within the meaning of Article 7 of Regulation (EEC) No 343/79 , distillers must be capable of processing wine into a product having an alcoholic strength of 86 % vol or more , or a product having an alcoholic strength of 85 % vol or less . 2 . Approval shall be withdrawn if the distiller, except in the case of unavoidable accident or force majeure, fails to pay the buying-in price to the producer or fails to fulfil his obligations under Community provisions . Article 6 1 . Member States shall inform the Commission , not later than 15 July 1981 , of the quantities of wine covered by approved distillation contracts . 2 . Distillers shall send to the intervention agency, not later than the 10th day of each month , a list of the quantities of wine distilled during the previous month and shall specify the quantities expressed in pure alcohol of the products obtained , distinguishing between products coming within the first indent of Article 2 (3 ) of Regulation (EEC) No 343 /79 and those coming within the second indent thereof . 3 . Member States shall inform the Commission by telex , not later than the 20th day of each month , in respect of the previous month , of the quantities of No L 341 / 18 Official Journal of the European Communities 16 . 12. 80 Article 7wine distilled and the quantities expressed in pure alcohol of the products obtained, making the same distinction as in paragraph 2. 4 . Member States shall notify to the Commission , not later than 15 October 1981 , all cases of distillers who have failed to respect their obligations and any measures taken in consequence . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1980 . For the Commission Finn GUNDELACH Vice-President ANNEX Additional rate actually applicable as referred to in Article 1 According to yield (hl/ha) % Less than 90 Not less than 90 , less than 100 Not less than 100 0 4 6